UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KRISTINA E. LEE,
21-cv-17193 (JGK)
Piaintiff,
ORDER
- against -

MLB ADVANCED MEDIA, L.P. ET AL.,

Defendant.

 

JOHN G. KOELTL, District Judge:

As discussed at the teleconference held today, the plaintiff
shall provide her phone number to the defendants and the
defendants shall provide the operating manual for the dialing
system to the plaintiff by June 15, 2021. The parties shall submit
a status letter to the Court by June 18, 2021. The parties should
provide a proposed protective order by June 15, 2021. The case is
stayed pending the parties’ status update.

SO ORDERED,

Dated: New York, New York
June 8, 2021

On h bee

John G. Koeltl ©
United States District Judge

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:_ ;

DATE FILED: @/¢ ¢ dp

 

 

 

 

 

 

 
